EXHIBIT G
         1. Sniporoker                                                                                                                       _ Ai-%•
            Bancosta (Oriente) Pte Ltd
            18 Raffles Quay *15-07 Hong Leong Building                                                                                   :  e3.
            Singapore 048581                                                                              BMX° STANDARD BAREBOAT CHARTER if-
                                                                                                          CODE NAME: "BARECON 2001"           la
                                                                                                                                            PART I
            Affinity IShipping) LLP
            Floor 44, The Leadenhall Building                                                             2. Place and date
            122 Leadenhall St, London EC3A BEE
            United Kindgom                                                                                     As per MOA



         3. Owners/Place of business (Cl. II                                                              4. Bareboat Charterers/Place of business &))
             Wayfare Pit One Inc. of Marshall Islands
             do Wayfare Transoceanic, LLC
             2505 46th Street West
             Billings, MT 59106                                                                                Pretty View Shipping S.A.,
             U.S.A.                                                                                            Panama
                                                                                                               do Parakou Tankers, Inc
                                                                                                               9 Temasek Boulevard #32-01

                                                                                                               Suntec Tower 2
                                                                                                               Singapore 038989



         5. Vessel's name, call sign and flag ICI,_) and 3)
             Cygnus, VRCG3, Hong Kong
             See also Clause 39

         6. Type of Vessel                                                                                7.   GT/NT

             Tanker For Oil and Chemicals                                                             I        30,068113,602


         8. When/Where built                                                                              9. Total DWI' tabl4 In metric tons on summer freeboard

             January 2007 1STX Shipbuilding Co. Limited,                                                        51,218

C
             Jinhae, Korea

S        t o. ClasSiftCatoll Society (CI. 3)                                                              11. Data of last special survey by the Vessel's classification society
  z
;            Det Norske Veritas                                                                                14"' December 2011

                                                                                                                               to r,d,_a)
         12. Further particulars of Vessel (also Inckcate minimum number of months' validity of class certificates agreed aec.
            IMO No: 9354260

         13 Port or Place of delivery (Cl. 3)                                                             14. Time for delivery (cir                     15. Cancelling date (Cl. 5)

             As per Clause 5 of the Memorandum of Agreement the "MOA")                                         As per Clause 6 of the MOA                    As per the Cancelling Date of
             Dated 18'h August 2018 made between (i) the Owners as                                                                                           the MOA.
             Buyers and (il) Sellers in respect of the Vessel,
             attached hereto as Appendix "A".

         16. Port or Place of redelivery Lcjafi)                                                          17. No. of months' validity of trading and class certificates

             Worldwide
                                                                                                              upon redelivery  aio
    o
                                                                                                               Three (3) months. All classification, national and other
                                                                                                               certificates to be clean, valid and unextended for at least
                                                                                                               three (3) months from the time of redelivery free of arty
                                                                                                               conditions/recommendations by Class and the
                                                                                                               relevant authorities at the time of delivery.
                                                                                                               See also Rider Clause 44 (Redelivery).
         18. Running days' notice Blether than stated in cjA,                                             19. Frequency of dry -docking (CI IONA

             N/A                                                                                               As per requirements of Class.

         20. Trading limits ICI 6)— See also Rider Clause 52
             Worldwide

             The Charterers shall not enter the Vessel (nor permit the Vessel to be entered into) any voyage or time charter, contract of affreightrnent or
             other commitment, pursuant to which the charterer, cargo owner or contractual counterparty employs the Vessel in a transaction involving
             a destination or person that is prohibited or otherwise subject to restrictions under sanctions laws of the United Natrona, United States of
             America, European Union or the UK, including, without limitation, laws administered by U.S. Department of Treasury's Office of Foreign
             Assets Contract (OFAC), the U.S. Department of State or equivalent agencies of the European Union or other relevant jurisdictions of the
             flag authorities of the Vessel. See Rider Clause 52
                                                                                                                                                         toatte. in the event of any moor:mem
        This cocument a a computer generated nARECON 2001 form printed by stanonty of DINCO Any insertron or imitation to too torn must be cleeny
                                                                                                                                                      assumes no responsibility for any lost, damage
        made talkie pre-printed text of this document which a not clearly visible the text of the original AIRCO approved document shall apply. BINGO
        or expanse as a result of diSC419pPlICIOS between the onginal SIMCO  approved   document    and  tills computer generated document
                                                          "BARECON 200 1" STANDARD BAREBOAT CHARTER                                                                       PART I
    21. Charter per-rod (Cl. 2,)                                                             22. Charter One (CA 11)
       Five years plus 60days minus 30days                                                       USD8,500 per day payable every 80days in advance
       See Rider Clause 35                                                                       see Rider Clause 36



    23. New does and other safely requirements (state percentage of Vessel's insurance value sun to Box 29XCI. 10(a)(a))
        NM

    24. Rate of interest payable acc. to Cl. 11 (I) and, If applicable, acc. to              25 Currency end method of payment (CI. ii)
    PART IY                                                                                      USD (United States Dollars) by wire transfer.
        LIBOR plus four (4) per cent

    26. Place of payment; also state benelciary and bank account (C1 11)                     27. -Bank gUarenteerbond (sum and place) (CI 24) (optional)
        See Rider Clause 38                                                                      No bank guarantee
                                                                                                 See Rider Clause 33 E (i) and (ii)



    28. moosaeo(s). if any (slate ;whether 12(a) or (( applies; a 12(D)                      29. Insurance (hut and machinery and war risks) (state value ace. to Cl. 13111
        applies stole date of Financial Instrument and name of                                   or, if applcatee. ace. 10 CI. 141101(813o state if cj.J..4 applies)
        Mortgagee(a)Place of business) Ica. 12)

        Clause 12(b) to apply                                                                    See Rider Clause 42


    30 Additional insurance cover. it any, for Owners' account limited to                    31. Additional Insurance cover, a arty, for Charterers' account limited to
       (CI 13(bl or if applicable, c,,Lafg1)                                                     (CI 131b) or, if applicable, Cl. 14(0)
        None                                                                                     13(b); See Rider Clause 42
                                                                                                 Mortgagee's Interest Insurance (MID and
                                                                                                 Mortgagee's Additional Perils Pollution
                                                                                                 (MAPP) If required by Owners' Financiers.


    32. Latent defects (only to be filled in It period other than staled In 2,1)             33. Brokerage commission and to whom payable (C. 2.7)

        None                                                                                     See Rider Clause 36 and 37

                                                                                             36. Dispute Resolution (state 301e). Nth) or 3ctfO); if 30(01 agreed Place
    34. Grace period (slate number of dear banking days) 101,10
                                                                                             of Arbitration must be stated (01 30)
        See Rider Clause 47(A)                                                                   30(a).
    36. War cancellation (indicate countries agreed) (g),2§0
       United States of America, Russia, the United Kingdom, Germany, France, the People's Republic of China, Japan

                                                                1 6,fflig
                                                                ,
    37. NewbuildIng Vessel (Indicate with 'yes' or 'no' whether 2                            38. Name and place of Builders (only to be filled in if PART III applies)
    apples) (optional)                                                                           N/A
       No.

    39. Vessel's Yerd Building No. (only to be filled in if PART III apples)                 40. Date of Bullring Contract (only lo be filed in it PART Ill aPPIllis)

       NIA                                                                                       NIA

    41. Liquidated damages end costs shall accrue to (state petty acc. to p..J.)
       a) N/A
       a) N/A
       c) N/A
    42. Hire/Purchase agreement (Indicate with "yes" or "no' whether PART IV                 43. Bareboal Charter Registry (indicate with 'yes' ar "re whether PART V
    appIRs) (optional)                                                                       applies) (optional)
       No.                                                                                       No.

                                                                                             45. Country of the Underlying Registry (only to be filled in if      PART V apples)
    44.Flag end Gauntry of the Bareboat Charter Registry (only to be Ned
1      M It PART V applies)                                                                      N/A
       NIA

    4E Number of additional clauses covering special provisions, if agreed
       Rider Clause 32 - 52 (Inclusive)


PREAMBLE - It Is weeny agreed Met lids Contract shall be pertomied subject to the conditions contained In this Charter which shoe include PARTI and PART II In the ev ent
of e conflict of condrtione, the prov isions of PART I shall prevail over those of PART 11 10 the ex tent of such conflict but no further. It is further mutually agreed that PART III
and/or pAniy and/or ?Lulu shall orly apply end only form part of MR Charier if ex pressty agreed and staled in Boxes 37 f and 43. If PART III andror PART Pi and/or
This document is a computer generated BARECON 2001 form printed by authority of BIMCO. Any Insertion or deletion lo the form must be clearly visible. In the event of arty
modification made to the pre-printed text of this document which is not clearly visible, the text of the original BUNCO approved doeunent shall apply . BIMCO assumes no
responsibility for any loss, damage er expense as a result of discrepancies between the original BIMCO approved document and this computer generated document
                                              "BARECON 200 1" STANDARD BAREBOAT CHARTER                                                   PART I
 PART V apply , it is further agreed that in the event of a conflict of conditions, the provisions of PART I and PART II shall prevail over those of
 PART HI andlor PART IV and/or PART V to the extent of such conflict but no further.


  Signature (Owners)                                                                     Signature (Charters




     by:-
     Name:                                                                                   Nam Por Liu
                     e'‘kc                     7
     Title:                                                                                  Ti : Director




This document is a computer generated BARECON 2001 force printed by authority of BIMCO Any insertion or deletion to Me form must be Clearly visible. In the event of any
modification made to the pre-printed test of this dncirnent which Is not cleurly visible. the tent of the original BIMCO approved document shall
                                                                                                                                       approved document and this computer
apply BIMCO assumes no responsibility tor any loss, damage or expense. as a result of discrepancies between the original BIMCO
generated document
  1 Sniporoker
    Bancosta (Oriente) Pte Ltd                                                                                                      _:4r+•
                                                                                                                                  :A' fat
    16 Raffles Quay #15-07 Hong Leong Building
    Singapore 048581                                                                              B1MCO STANDARD BAREBOAT CHARTER j. - 1"
                                                                                                  CODE NAME: "BARECON 2001"                                                      :-j C.
     Affinity (Shipping) LLP                                                                                                                                                          PART I
     Floor 44, The Leadenhall Building                                                            2. Place end dote
     122 Leadenhall St. London EC3A BEE
     United Kindgom                                                                                   As per MOA



  3. OwnerSIPlace of business (CI, 1)                                                             4. Dareboat Charterers/Place of business (CL 1)
     Wayfare PTI Two Inc. of Marshall Islands
     do Wayfare Transoceanic, LLC
     2505 46°' Street West
     Billings, MT 59106                                                                               Pretty Urban Shipping S.A.,
     U.S.A.                                                                                           Panama
                                                                                                      do Parakou Tankers, Inc
                                                                                                      9 Temasek Boulevard #32-01

                                                                                                      Suntec Tower 2
                                                                                                      Singapore 038989


  5. Vessels name, call sign and nog (CLI and 3)
     Sextans, VRCS6, Hong Kong
     See also clause 39

 6. Type of Vessel                                                                               7. GT/NT

     Tanker For Oil and Chemicals                                                                     30,068/13,602

 8. WhenNVhore built                                                                             9. Total DWT (abt.) in metric tons on summer freeboard

     May 20071 STX Shipbuilding Co. Limited,                                                           51,218
     Jinhae, Korea

 10. Classification Soddy (CI, 3)                                                                 11. Date of last special survey by the Vessel's class fication sodety
     Bureau Veritas                                                                                   12"' May 2012

 12. Further particulars of Vessel (also indicate minimum number of months' validity of class certificates agreed acc. to CLZ)
     IMO    No: 9368321

 13. Port or Placa of delivery (Cl. 3/                                                            14. Trots for delivery (Cl. 4)                 15. Cancelling data (Cl. 5)

     As per Clause 6 of the Memorandum of Agreement (the "MOA")                                       As per Clause 5 of the MOA                      As per the Cancelling Date of
     Dated 15" August 2016 made between (i) the Owners as                                                                                             the MOA.
     Buyers and (II) Sellers in respect of the Vessel,
     attached hereto as Appendix "A".

 la Port or Place of redelivery {_QUI)                                                            17. No. of months' validity of trading and doss certificates
                                                                                                      upon rodoliveny (Clio
    Worldwide

                                                                                                      Three (3) months. Alt classification, national and other
                                                                                                      certificates to be clean, valid and unextended for at least
                                                                                                      three (3) months from the time of redelivery free of any
                                                                                                      conditionsirecommendations by Class and the
                                                                                                      relevant authorities at the time of delivery.
                                                                                                      See also Rider Clause 44 (Redelivery).
 18. Running days' notice if other than stated in CIA                                            10. Frequency of dry .docking ICI 10(at)

     N/A                                                                                              As per requirements of Class.

 20 Trading Moils LaS.)— See also Rider Clause 52
     Worldwide

     The Charterers shall not enter the Vessel (nor permit the Vessel to be entered Into) any voyage or time charter, contract of affreightment or
     other commitment, pursuant to which the charterer, cargo owner or contractual counterparty employs the Vessel In a transaction involving
     a destination or person that is prohibited or otherwise subject to restrictions under sanctions laws of the United Nations, United States of
     America, European Union or the UK, including, without limitation, laws administered by U.S. Department of Treasury's Office of Foreign
     A ssets Contract (OFAC), the U.S. Department of State or equivalent agencies of the European Union or other relevant jurisdiction s of the
     flag authorities of the Vessel. See also Rider Clause 52.
               as computer concreted NARECON 2001 form printed by siebonty of BilleCO. Any inseition or deletion to the form must be cloudy viable. In the event of any rnothemihon
This document ie
mode to me preprinted text or this doCUthorrt VritiCh In not clearly viable, Ms text of Ins original BIMCO approved document shell sooty. 8IMCD assumes no responsibility for any toss. neatest
of expense Os a result of discrepancies between the original LOW° approved document end tin computer gonorated document
                                  "BARECON 200 1" STANDARD BAREBOAT CHARTER                             PART I
21. Charter period (CI. 2)                            22. Chenet hire (cLii)
    Five years plus 60days minus 30days                   USD6,500 per day payable every 60days in advance
    See Rider Clause 35                                   see Rider Clause 36



                                                                                    value acc. to Box 29XCI. 10(000)
23. New class and other safety requirements (state percentage of Vessel's insurance
    N/A

24. Rate of interest payable acc to Cl. 11 (I) and, if applicable. acc to                   25. Currency and method of payment (CI, 11)
PART 11(                                                                                         USD (United States Dollars) by wire transfer.
  LIBOR plus four (4) per cent

 26. Place of payment: also state beneficiary and bank account (Cl. 111                     27, 'Bank guaranlee/bond (sum and place) (CI. 24) (optional)
    See Rider Clause 38                                                                          No bank guarantee
                                                                                                 See Rider Clause 33 E (I) and (II)



                                                                                            29. Insurance (hull and mechinery and war risks) (stale value acc. to CI. 13(J)
28. Mortgage(s), if any (state whether 12(a) or tOlopiios; 11 12(b)
    applies state date of Financial Instrument and name of                                      or, if applicable, acc. to CI 14(k)) (also stale 4 c1,14 applies)
    Mortgagee(s)/Place of business) (CI. 121

    Clause 12(b) to apply                                                                        See Rider Clause 42


 30. Additional insurance cover, il any. for Owners' account limited to                     31. Additional Insurance cover, if any, for Charterers' account Smiled to
     (GI, 13161 or. If applicable, Cl. 1411>)                                                   ICI. 13114 or if applicable. Ct. (4(g))
     None                                                                                        13(b); See Rider Clause 42
                                                                                                 Mortgagee's Interest Insurance (MI)) and
                                                                                                 Mortgagee's Additional Perils Pollution
                                                                                                 (MAPP) if required by Owners' Financiers.


 32. Latent defects (only to be Med in if period other than stated in c,    )               33. Brokerage commission and to whom payable (CI. 27)

     None                                                                                        See Rider Clause 36 and 37

                                                                                            35. Dispute Resolution (stale ,311tal, 30(b) er 30(c): 830(C) agreed Place
 34. Grace period (slate nun-hen of clear banking days) (Cl 28)                             of Arbitration must be stated (CI, 30)
     Soo Rider Clause 47(A)                                                                      30(a).

 36. War cancellation (indicate countries agreed) (C1.2611))
    United States of America, Russia, the United Kingdom, Germany, France, the People's Republic of China, Japan

                                                                                            38. Name and place of Builders {only to be filled in a PART      III applies)
 37, Newbullding Vessel (indicate with 'yes' or 'no" whether PART Ill
 applies) (optional)                                                                             N/A
     No.

 39. Vessel's Yard Building No. (only to be filed in if   PART la applies)                  40   Dale of Building Contract (only to be filled In if PART III applies)

     N/A                                                                                         N/A


 41. Liquidated damages and costs shall accrue to (state party acc. to Q1)
     a) N/A
     to) N/A
     c) NIA
 42. Nire/Purchase agreement (indicate with 'yes" or 'no' whether PART IV                   43. Bareboal Charter Registry (indicate with 'yes' or "no" whether PART V
 applies) (optional)                                                                        applies) (optional)

     No.                                                                                         No.

                                                                                            45. Cooney of the Underlying Registry (only to be filled In if         PART V applies)
 44.Flag and Country of the Bareboat Charter Registry (only to be filled
    In if PART V applies)                                                                        NIA
     N/A

 46. Number of additional clauses covering special provisions, if agreed
     Rider Clause 32 - 52 (Inclusive)


                                                                                                                                      shall include PART I and PART II. In the event
PREAMBLE - It is mutually agreed that this Contract shalt be performed subject to the conditions cnntainnd in this Charter which
                                                                                                                                               further mutually agreed that PART Ill
of a conflict of conditions. the prow isione of PARTIshall prevail over those of PART II In the ex tent of such conflict but no further. It Is
                                                                                                                                 37 42 end 42. If PART III and/or PART IV areVor
andior PART ry and/or PART V shall only apply and only form pert of this Chance if ex pressly agreed end slated In oxen
                                                                                                       insertion or dolonon to the fora  must    be dewy visible. 10 the ave.( 01 any
Tres document Ise computer generated EIARECON 2001 form punted by authority of DIMCO. Any
                                                                                                                                    document shall apply BIMCO assumes no
modificaimn made to the pre-printed text of this document which is not clearly visible, the text of the °Hanel BIMCO approved
                                                            of discrepancies between  the  original BIMCO    approved  document   and  this  computer   generated doCUmeel.
responsibility for any leas, damage or expense as a result
                                              "BARECON 200 1" STANDARD BAREBOAT CHARTER                                                    PART I
 PART V apply , it is further agreed that in the ev ent of a conflict of conditions, the provisions of PART I and PART II shall prevail over those of
 PART III and/or PART IV and/or PART V to the extent of such conflict but no further.


   ignature (Owners)                                                                    Signature (Charterers)



                                                                11—
     Name:                                                                                  Name• -or Liu
     Title:                                                                                 Titl Director
                Jr    e'). .0ee/7/




This document ts a computer generated BARECON 2001 form printed by authority of BINICO. My Insert on or deletion to the form must be dearly visible. In the event of any
modification made to the pia-printed text of this dominant which a not dearly visibte, the leer of the original BIMCO aporoued document shall
apply . BIMCO assumes no responsibility for any loss, damage or expense es a result of discrepancies between die original BIMCO approved document and Ibis computer
generated document
